DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion

	The prior art Sun et al. (U.S. Patent No. 9,476,931 B2) discloses a location of a fault in an ungrounded power distribution system which is determined by identifying a faulty feeder section a type of the fault using voltage and current measured before after the fault and selecting the location of fault at the faulty feeder section by testing a relationship of a current over a voltage.  The process involves determining voltage and current measurements, then determine the fault type and the located of the faulted feeder and section.  Determine equivalent admittance having a fault in a location and selected the location if the admittance satisfies current and voltage relationship.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the controller determines the fault location by dividing a voltage at a point of regulation by a current on a line associated with the point of regulation to determine an impedance that reflects the fault location, wherein the point of regulation is a location within the panel that mitigates a fault.”


Allowable Subject Matter
1.	Claims 1, 4-11 and 14-20 are allowed.
2.	The following is an examiner’s statement for reasons for allowance:
           Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the controller determines the fault location by dividing a voltage at a point of regulation by a current on a line associated with the point of regulation to determine an impedance that reflects the fault location, wherein the point of regulation is a location within the panel that mitigates a fault.”
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the controller determines the fault location by dividing a voltage at the point of regulation by a current on a line associated with the point of regulation to determine an impedance that reflects the fault location, wherein the point of regulation is a location within the panel that mitigates a fault.”

	Claims 4, 5 and 8-10 are allowable due to their dependencies on claim 1; claims 6 and 7 are allowable due to their dependencies on claim 5; claims 14, 15 and 18-20 are allowable due to their dependencies on claim 11; claims 16 and 17 are allowable due to their dependencies on claim 15. 







Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866